ORDER

PER CURIAM.
The State Treasurer, a custodian for The Second Injury Fund, appeals the Labor and Industrial Relation Commission’s award finding the workers’ compensation claimant to be permanently and totally disabled and therefore eligible for benefits from the Fund. § 287.220, RSMo 2000. The Commission found claimant’s present injury and his degenerative muscle disease left him permanently and totally disabled. This court finds competent and substantial evidence in record to support the award, which was not contrary to the overwhelming weight of the evidence. Affirmed. Rule 84.16(b).